DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 06/28/2022, to the Non-Final Office Action mailed on 03/28/2022. 
Claims 1, 5, 9, 16, 20, 24, 29, and 30 are amended. Claims 13 and 28 are cancelled. Claims 1-12, 14-27, 29, and 30 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection and rejection under USC 112 to the claims, previously set forth in the Non-Final Office Action.
Applicant further acknowledges that Spec provides sufficient structure and algorithm for means for functions of claim 29, interpreted under USC 112(f).














Claim Rejections - 35 USC § 102
Claims 1, 16, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN Wenhong (US 20200083998, US publication of IDS Reference WO 2018214116), hereinafter Chen.
Regarding claims 1, 16, 29 and 30, Chen teaches, a method of wireless communication at a user equipment (UE) / an apparatus for wireless communication at a user equipment (UE) / a non-transitory computer-readable medium at a user equipment (UE), comprising:
receiving, from a network entity, a downlink control indicator (DCI) (Chen: [70], [86] teaches terminal receiving DCI from BS); and
configuring at least one physical uplink shared channel (PUSCH) transmission based on a determination that the DCI does not include the scheduling request indicator (SRI) field (Chen: Fig. 1, [70],[74], [93] teaches that DCI may not include SRI information, and the terminal sends uplink data over uplink data channel (inherently PUSCH), configured through determined pre-coding matrix, when DCI does not include SRI. Uplink data channel in 3GPP wireless is PUSCH),
wherein configuring the at least one PUSCH transmission further comprises utilizing a pathloss reference signal for a sounding reference signal (SRS) resource set including a SRS for usage of at least one of codebook or non-codebook associated with the at least one PUSCH transmission (This limitation is interpreted, in light of the specification (see Spec para [61]-[62]), as when SRS is not used, pathloss reference signal is used instead to facilitate transmission of PUSCH. See Chen [70]-[73], (downlink signal for obtaining uplink channel information is similar to pathloss reference signal as it is used to determine uplink channel information for the purpose of PUSCH transmission).
Regarding claim 16, Chen further teaches, an apparatus for wireless communication at a user equipment (UE), comprising: 
a transceiver (Chen: Fig. 2 Terminal device. A terminal device inherently has a transceiver); 
a memory configured to store instructions (Chen: Fig. 2 Terminal device. A terminal device inherently has a memory); and 
one or more processors (Chen: Fig. 2 Terminal device. A terminal device inherently has processor).
Regarding claim 29, Chen further teaches, an apparatus for wireless communication at a user equipment (UE), comprising: means for receiving (Chen: Fig. 2 Terminal device), means for configuring (Chen: Fig. 2 Terminal device).











Claim Rejections - 35 USC § 103
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Takeda Kazuki et al (US 20210219271), hereinafter Takeda.
Regarding claims 2 and 17, Chen teaches the method/apparatus, as outlined in the rejection of claims 1 and 16.
Chen does not expressly teach, wherein configuring the at least one PUSCH transmission further comprises configuring a reference signal resource index corresponding to a pathloss measurement of the PUSCH transmission.
However, in the same field of endeavor, Takeda teaches, wherein configuring the at least one PUSCH transmission further comprises configuring a reference signal resource index corresponding to a pathloss measurement of the PUSCH transmission (Takeda: [115] “If the DCI format that activates the PUSCH transmission does not include the SRI field, the UE may determine the RS resource as if the corresponding PUSCH pathloss reference RS-ID is equal to 0”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method/apparatus to include configuring the at least one PUSCH transmission further comprises configuring a reference signal resource index corresponding to a pathloss measurement of the PUSCH transmission.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method so that retransmission can be appropriately configured for transmission following higher layer configurations in next-generation mobile communication systems (Takeda: [11]).

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takeda, and further in view of Lu Chia-Chi et al (US 20210392531), hereinafter Lu.
Regarding claims 3 and 18, Chen, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 2 and 17.
Chen and Takeda do not expressly teach, wherein the reference signal resource index corresponds to a PUSCH pathloss reference signal identifier mapped with a SRI PUSCH power control identifier.
However, in the same field of endeavor, Lu teaches, wherein the reference signal resource index corresponds to a PUSCH pathloss reference signal identifier mapped with a SRI PUSCH power control identifier (Lu: [255], [58], teaches RS correspond to PUSCH-PathlossReferenceRS-Id, and mapping between PUSCH-PathlossReferenceRS-Id and sri-PUSCH-PowerControlId).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Takeda’s method/apparatus to include wherein the reference signal resource index corresponds to a PUSCH pathloss reference signal identifier mapped with a SRI PUSCH power control identifier.
This would have been obvious because it would motivate one of ordinary skill in the art to a method for estimating pathloss of PUSCH in a wireless communication system in order to support large amounts of data to and from mobile communication devices (Lu: [2]-[3]).
Regarding claims 4 and 19, Chen, in view of Takeda and Lu, teaches the method/apparatus, as outlined in the rejection of claims 3 and 18.
Chen and Takeda do not expressly teach, further comprising configuring a SRI PUSCH power control with the SRI PUSCH power control identifier.
However, in the same field of endeavor, Lu teaches, further comprising configuring a SRI PUSCH power control with the SRI PUSCH power control identifier (Lu: [58], teaches sri-PUSCH-PowerControlId for SRI PUSCH power control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Takeda’s method/apparatus to include further comprising configuring a SRI PUSCH power control with the SRI PUSCH power control identifier.
This would have been obvious because it would motivate one of ordinary skill in the art to a method for estimating pathloss of PUSCH in a wireless communication system in order to support large amounts of data to and from mobile communication devices (Lu: [2]-[3]).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takeda, and further in view of GROSSMANN MARCUS
et al (WO 2021028059), hereinafter Marcus.
Regarding claims 5 and 20, Chen, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 2 and 17.
Chen and Takeda do not expressly teach, wherein the pathloss measurement of the PUSCH transmission corresponds to a PUSCH pathloss reference signal; and further comprising: updating the pathloss PUSCH pathloss reference signal based on a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Marcus teaches, wherein the PUSCH pathloss reference signal corresponds to a PUSCH pathloss reference signal; and further comprising: updating the pathloss PUSCH pathloss reference signal based on a medium access control (MAC) control element (CE) (Marcus: Claim 18, teaches using MAC-CE for updating the pathloss reference RS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Takeda’s method/apparatus to include wherein the PUSCH pathloss reference signal corresponds to a PUSCH pathloss reference signal; and further comprising: updating the pathloss PUSCH pathloss reference signal based on a medium access control (MAC) control element (CE).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for uplink beam management and power control in a wireless network suitable for 5G in order alleviate inadequacies in UL beam direction and power control indication and configuration mechanisms (Marcus: p.2, l.3-5, l.27-29).

Claims 6-8, 10-12, 14-15, 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Takeda Kazuki et al (US 20220078828), hereinafter Kazuki.
Regarding claims 6 and 21, Chen teaches the method/apparatus, as outlined in the rejection of claims 1 and 16.
Chen does not expressly teach, wherein configuring the at least one PUSCH transmission further comprises utilizing a downlink reference signal based on a pathloss reference signal of the PUSCH transmission for a downlink signal.
However, in the same field of endeavor, Kazuki teaches, wherein configuring the at least one PUSCH transmission further comprises utilizing a downlink reference signal based on a pathloss reference signal of the PUSCH transmission for a downlink signal (Kazuki: [163], teaches PUSCH transmission using DL RS as pathloss RS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method/apparatus to include wherein configuring the at least one PUSCH transmission further comprises utilizing a downlink reference signal based on a pathloss reference signal of the PUSCH transmission for a downlink signal.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio communication method that can properly perform beam relevant control in 5G NR (Kazuki: [7]).

Regarding claims 7 and 22, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 6 and 21.
Kazuki further teaches, wherein the downlink reference signal corresponds to a quasi co-located (QCL) reference signal. (Kazuki: [139], [31], [38]-[39], teaches DL RS is QCL’ed with an RS).
Regarding claims 8 and 23, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 7 and 22.
Kazuki further teaches, wherein the downlink signal is associated with at least one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH). (Kazuki: [139], [31], [38]-[39]).
Regarding claims 10 and 25, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 6 and 21.
Kazuki further teaches, wherein a quasi co-located (QCL) Type D reference signal defines a default transmission configuration indication (TCI) state or QCL assumption of a physical downlink shared channel (PDSCH) associated with the downlink signal. (Kazuki: [24], [52]).
Regarding claims 11 and 26, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 6 and 21.
Kazuki further teaches, further comprising: determining whether one or more control resource sets (CORESETs) are configured on a component carrier; and configuring the pathloss reference signal as a quasi co-located (QCL) reference signal of at least one of the one or more CORESETs on the component carrier based on a determination that the one or more CORESETs are configured on the component carrier. (Kazuki: [52], [202]).
Regarding claims 12 and 27, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 6 and 21.
Kazuki further teaches, further comprising configuring the pathloss reference signal as the QCL reference signal in an activated transmission configuration indication (TCI) state for a physical downlink shared channel (PDSCH) on a component carrier. (Kazuki: [163], [52], [202] teaches DL-RS, which can be pathloss RS, is QCLed with PDSCH on a CC).
Regarding claim 14, Chen teaches the method, as outlined in the rejection of claim 13.
Chen does not expressly teach, further comprising updating a mapping of the pathloss reference signal and the SRS resource set based on a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Kazuki teaches, further comprising updating a mapping of the pathloss reference signal and the SRS resource set based on a medium access control (MAC) control element (CE) (Kazuki: [31]-[33], teaches (QCL) mapping between two reference signals, such as pathloss reference signal and SRS (Sounding Reference Signal), can be sent over MAC-CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method to include further comprising updating a mapping of the pathloss reference signal and the SRS resource set based on a medium access control (MAC) control element (CE).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio communication method that can properly perform beam relevant control in 5G NR (Kazuki: [7]).
Regarding claim 15, Chen teaches the method, as outlined in the rejection of claim 1.
Chen does not expressly teach, wherein the DCI corresponds to a DCI format 0_1.
However, in the same field of endeavor, Kazuki teaches, wherein the DCI corresponds to a DCI format 0_1. (Kazuki: [139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method to include wherein the DCI corresponds to a DCI format 0_1.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio communication method that can properly perform beam relevant control in 5G NR (Kazuki: [7]).

Allowable Subject Matter
Claims 9 and 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



















Response to Arguments
Applicant’s arguments filed on 06/28/2022, with respect to amended claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.10 that “Although Chen discloses a codebook-based uplink pre-coding scheme, Chen fails to disclose "wherein configuring the at least one PUSCH transmission further comprises utilizing a pathloss reference signal for a sounding reference signal (SRS) resource set including a SRSfor usage of at least one of codebook or non-codebook associated with the at least one PUSCH transmission," as recited in amended independent claim 1. That is nowhere does Chen disclose a SRS resource set including a SRS for usage of at least one of codebook or non-codebook associated with the at least one PUSCH transmission. As such, nowhere does Chen disclose the aforementioned features of amended independent claim 1”
However, the examiner respectfully disagrees.  As explained in the rejection above, Chen discloses using SRS indication of SRS resource from the network for facilitating PUSCH transmission. When there is no SRS indication, Chen discloses using Downlink Reference Signal (i.e. pathloss reference signal) instead to facilitate PUSCH transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS Reference, Nokia R1-1805156 Remaining details on NR PUSCH, 3GPP TSG RAN WG1 Meeting #92bis 16 April — 20 April 2018.
IDS Reference, Sun, CN 110035534 A, Wireless Communication Method And Apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472